DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 29 and 33-50 are pending. 
3.	Claims 41-48 remain withdrawn from consideration.
4.	Claims 29, 33-40, 49, and 50 are examined herein.
5.	The rejection of claims 49 and 50 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims. 
Election/Restrictions
6.	Applicant’s election without traverse of Group I, claims 29 and 33-40 in the reply filed on August 3, 2020 is acknowledged.
Claims 41-48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 3, 2020.
Given that previously added claims 49 and 50 depend from clams 29 and 36 and would have been included with the elected group, they were rejoined and examined.
Claim Rejections - 35 USC § 112 - Scope of Enablement
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


8.	Claims 29, 33-40, 49, and 50 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for glyphosate tolerant alfalfa plants of transgenic events J-101 and J-163, which events were produced using the expression vector pMON20998, does not reasonably provide enablement for the invention as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  Applicant’s argument submitted on December 13, 2021 has been fully considered but it is not persuasive. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
The claims are drawn to a glyphosate tolerant alfalfa plant that comprises a heterologous DNA inserted into an insertion site of the genome of the alfalfa plant, wherein the heterologous DNA comprises the plant expression cassette of pMON20998, and wherein the plant comprises a nucleic acid molecule selected from the group consisting of SEQ ID NO: 1, 2, 5, and 6. 

Applicant does not teach how to make or use any other glyphosate tolerant alfalfa plants comprising the expression cassette of pMON20998 and one of SEQ ID NO: 1, 2, 5, or 6.  For example, while one would have been able to make an alfalfa plants comprising pMON20998 or its expression cassette and further comprising the 18-mer of SEQ ID NO: 1 or any of the other three recited sequences, it is unclear how one would be able to use such a plant.  Although one of ordinary skill in the art would recognize that the individual polynucleotides of SEQ ID NO: 1, 2, 5, or 6 could be used as probes to detect events J-101 or J-163 (see top of page 24), the specification provides no guidance with regard to how one would be able to use a plant comprising any of said 18-mers.  It is noted that the language of claim 29 does not require any specific transgenic events nor specifies the positions of the recited SEQ ID NO’s relative to the incorporated EPSPS transgene of pMON20998. 

	It is noted that amending the claims to clearly require the configuration between the transgenic insert from pMON20998 and SEQ ID NO: 1, 2, 5, and 6, which configuration reflects the structure of events J-101 and J-163 could potentially overcome this rejection.
	Response to Arguments. 
	Applicant argues that the claims have been amended to recite an insertion site comprising a nucleic acid molecule selected from SEQ ID NO: 1, 2, 5, or 6 (page 5 of the Remarks). 
	This is not found to be persuasive.  While Applicant’s amendments are acknowledged, they are not sufficient to overcome the instant rejection, because the current claim language does not accurately reflect the unique configuration between the transgene and the junction regions of the event, which configuration is enabled by the instant specification. 
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

10.	Claim 29, 33-40, 49, and 50 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of each of the following copending applications: 16/255,626; 16/255,615; 16/255,590; 16/255,574; 16/255,555; 16/255,534; 16/255,509; 15/909,851 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other.  Applicant’s argument submitted on December 13, 2021 has been fully considered but it is not persuasive. 
The instant application is directed to an alfalfa plant, seed, or plant part comprising the expression cassette of pMON20998 and comprising SEQ ID NO: 1, 2, 5, or 6, or to hay obtained from said plant.  The specification teaches that pMON20998 was used to produce transgenic events J-101 and J-163, and thus incorporates the expression cassette of that vector. The specification teaches that SEQ ID NO: 1, 2, 5, and 6 encompass unique junction regions of events J-101 and J-163 (see page 18, Fig. 7, and Example 1).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claims 29, 33-40, 49 and 50 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of each of the following U.S. Patent No’s: No.10,779,504; 10,772,282; 10,779,503; 10,736,297; 10,736,296; 10,757,900; 10,314,279; 10,327,412; 10,327,413; 10,334,812; 10,342,209; 10,357,011;10,357,012; 10,653,100; 10,555,493; 10,555,494; 10,555,495; 10,555,496; 10,485,214; 10,412,925. Although the claims at issue are not identical, they are not patentably distinct from each other.  Applicant’s argument submitted on December 13, 2021 has been fully considered but it is not persuasive. 
The instant application is directed to an alfalfa plant, seed, or plant part comprising the expression cassette of pMON20998 and comprising SEQ ID NO: 1, 2, 5, or 6, and to hay obtained from said plant.  The specification teaches that pMON20998 was used to produce transgenic events J-101 and J-163, and thus incorporates the expression cassette of that vector. The specification teaches that SEQ ID NO: 1, 2, 5, 
The claims of each of the patents are directed to plants, seeds, plant parts and method of using thereof, of alfalfa varieties, which comprises event J-101 (see col. 4 of each patent).  Thus, the plant of the above patents represents a species of the genus encompassed by the instant claims and, as a results, make the instantly claimed invention obvious. 
Response to Arguments. 
With regard to the provisional double-patenting rejection, Applicant argues that the rejection is the only remaining issue after the instant amendments, and thus should be withdrawn (page 6).  With regard to the non-provisional double patenting rejection, Applicant refers to MPEP 1504.06(II) and argues that “The claims therefore do not have the overall appearances with basically the same design characteristics. Instead, as with the other cited applications, alfalfa variety RRL43M104 is a patentably distinct invention” (pages 6-7).  Applicant cites MPEP 804(II)(B)(2)(c) and argues that a two-way obviousness analysis should have been applied in the instant case, under which analysis the instant invention does not make obvious the inventions of the cited applications or patents.  Applicant argues that, in one example, “it would not have been possible to file the latter case at the time of the earlier case priority because the variety had not even been invented yet.”  Applicant argues that the current application is prior art to the cited patents (pages 7-8). 
This argument is not found to be persuasive.  MPEP 1504.06 provides the analysis that is applicable to design patents, and Applicant provided no rationale to the 
	With regard to the distinction between a one-way and a two-way obviousness analysis, MPEP 804 states that “A two-way test is to be applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delays” In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998) MPEP 804(II)(B)(2)(c) (emphasis in the original).  Applicant failed to meet both prongs of the analysis, because Applicant has failed to supply any evidence that the Office is solely responsible for any prosecution delays that occurred, since the effective filing date of the instant application (which would include all parent applications).  Applicant’s remarks are silent as to any such delays.  From the prosecution history of the instant application, there appear to be no delays caused by the Office.  However, Applicant’s failure to meet the sequence compliance rules did cause a delay early in the prosecution (see Sequence Problem Attachment mailed on September 25, 2018).  The rejection is thus maintained. 
Conclusion
12.	No claims are allowed
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662